Citation Nr: 0527472	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for actinic keratosis with residual scarring from basal cell 
and squamous cell carcinomas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans' Affairs (VA). 

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  The case was 
remanded in February 2005 and has been returned for review.  


FINDING OF FACT

The veteran's skin disability is manifested by scaly and 
hypopigmented skin with 2 characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for disability rating in excess of 30 percent 
for actinic keratosis with residual scarring from basal cell 
and squamous cell carcinomas, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118 
Diagnostic Code 7800 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
November 2002 and December 2003.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letters advised the appellant 
what information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in June 
2005 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Based on inservice treatment and VA examination, service 
connection was granted for facial actinic keratosis in an 
October 1970 rating action.  A zero percent evaluation was 
assigned, effective in June 1970.  A May 1971 rating action 
increased the evaluation to 10 percent, effective in June 
1970.  In September 1973, the Board found that his skin 
disorder was ratable as 30 percent disabling.  This was 
effectuated by an October 1973 rating action, effective in 
October 1972.    

Since then the veteran has been treated for numerous non-
melanoma basal cell and squamous cell carcinomas that include 
basal cell carcinoma of the upper back in November 1972; 
basal cell carcinoma of the left upper forehead in April 
1981; basal cell carcinoma of the lateral edge of the right 
eyebrow in January 1984; squamous cell carcinoma of the left 
cheek in April 1993; basal cell carcinoma of the left upper 
cheek in May 1993; basal cell carcinoma of the right temple 
in May 1993; basal cell carcinoma of the left outer forehead 
in July 1993; basal cell carcinoma of the left nose in July 
1993; squamous cell carcinoma of the left neck in December 
1993; basal cell carcinoma of the left forehead in May 1994; 
basal cell carcinoma of the left nose in February 1998; 
squamous cell carcinoma of the right forehead in September 
2000; basal cell carcinoma of the left upper eyelid in 
February 2001; squamous cell carcinoma of the neck in October 
2003; and basal cell carcinoma of the forehead in July 2004.  
These were treated with Mohs' microsurgery. 

The veteran testified that his skin disorder had worsened.  
The symptoms included reddening, sensitivity to the sun, and 
hypopigmentation over his trunk, ears, and face.  He had to 
wear protection over his head at work and had to miss a day 
of work every other month to obtain his medication.  

A VA examination was conducted in April 2005.  The veteran 
reported his military service and medical histories.  On 
examination, the veteran had numerous red, scaly papules and 
plaques on the forehead, cheeks, temples, forearms and the 
dorsum of his hands.  There were numerous scars from his 
treatment for non-melanoma skin cancer.  The scars are 
outlined as follows: 1.5-centimeter (cm.) x 1-cm. nontender, 
flat, hypopigmented scar on the left forehead; 2-
cm. x 3-millimeter (mm.) nontender, flat, slightly 
hypopigmented scar on the right cheek; 1-cm. x 3-mm. 
nontender, flat, hypopigmented scar behind the left ear; 
2-cm. x 3-mm. nontender, flat, hypopigmented scar on the left 
cheek; 1-cm. circular, nontender, slightly lowered, 
hypopigmented scar on the right forehead; 0.8-cm. circular, 
flat, hypopigmented scar on the right brow area; 
1-cm. x 3-mm. linear, flat scar on the right temple; two 
1.5-cm. circular, flat, nontender, hypopigmented scars on the 
anterior neck.  These scars were not fixed to the underlying 
tissues.  There was a 1-cm. x 2-cm. depressed, nontender, 
hypopigmented scar on the nose.  It lifted the nasal ala 
approximately 1-mm. on the left side.  In reporting the 
diagnoses, the examiner noted that the veteran had an 
extensive history of non-melanoma skin cancers of the head 
and neck.  He had good healing results although there was a 
slight disfiguring scar of the nose, mostly by sunken skin.  
The remainder of the scars although visible, did not impair 
the veteran in any manner.  There was extensive solar damage 
with numerous actinic keratoses of the face and hands.  The 
scaly papules were consistent with actinic keratoses which 
are considered pre-cancerous.  The examiner added that a 
small subset would progress into squamous cell carcinomas.  
He also indicated that approximately 20 percent of the 
exposed total body area was involved at various times.  

Criteria and analysis for an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Moreover, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Notes following Diagnostic 
Codes 7803 and 7804 provide that a superficial scar is one 
not associated with underlying soft tissue damage.

In addition, other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), a 20 percent evaluation if the area or areas exceed 12 
square inches (465 sq. cm) a 30 percent evaluation if the 
area or areas exceed 72 square inches (465 sq. cm) or a 40 
percent evaluation if the area or areas exceed 144 square 
inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801.

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Under Diagnostic Code 7818, malignant skin neoplasms (other 
than malignant melanoma) are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800); scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7818. 

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function. 38 C.F.R. § 4.118, 
Diagnostic Code 7819.

The veteran was originally rated under Diagnostic Code 7806, 
analogous to dermatitis or eczema.  A 60 percent rating is 
warranted for dermatitis or eczema involving more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  If the 
disability involves 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
evaluation is to be assigned.  Diagnostic Code 7806.

In considering Diagnostic Code 7800, the medical descriptions 
of the scars do not appear to meet the criteria for a 50 
percent rating, in that, the veteran has only 2 
characteristics of disfigurement.  There is evidence of a 
depressed scar and scars at least 0.6 cm. in width.  
Otherwise, there is no other criteria met under the 50 
percent rating.

Although there is scaly skin with hypopigmentation, it does 
not encompass an area exceeding 39 square cm.  There is no 
induration, inflexibility, or scars over 13-cm. in length.  
Additionally, there is no evidence of visible or palpable 
tissue loss with either gross distortion or asymmetry of two 
facial features or paired set of features.  Accordingly, the 
veteran's scarring does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent under 
Diagnostic Code 7800.  

Other potentially applicable rating criteria are not helpful 
here.  Diagnostic Codes 7803 and 7804 allow a maximum 
disability rating of 10 percent and are, thus, not helpful in 
getting a higher evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Nor would separate ratings be warranted 
under either of these diagnostic codes, because the veteran's 
scars have been described as nontender.  There is no 
indication of ulceration and unstable scars.  See Esteban v. 
Brown, 6 Vet. App. 296, 261-62 (1994).  Still further, the 
examiner indicated that the scarring did not impair function.  
Diagnostic Code 7805.  

In addition, he is not entitled to a higher rating under the 
Diagnostic Code 7806, either, as it is not demonstrated that 
his skin disorder affects over 40 percent of his entire body 
or exposed areas, or that he requires systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  

Finally, the veteran has submitted a color photograph which 
has been taken into consideration as required by Diagnostic 
Code 7800, Note (3).  Weighed with the rest of the evidence, 
this does not show that the disability more nearly 
approximates the criteria for the next higher rating.  
Accordingly, the preponderance of the evidence is against a 
higher rating.  


ORDER

A rating in excess of 30 percent for actinic keratosis with 
residual scarring from basal cell and squamous cell 
carcinomas is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


